Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the amendments filed 07/25/2022, the following occurred:  Claims 1, 2, 6, 7, 9-11, 15, 16  and 8-20 were amended.  
Claims 1-20 are allowed.

Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance:  The primary reasons for the allowance of claims 1-20 are the inclusion of the limitation in the claims, comprising: receiving, by a device, information pertaining to a patient, the information comprising a medical diagnosis code of the patient; generating, via execution of an artificial intelligence (AI) engine by the device, based on the received information, a treatment plan for the patient, the treatment plan comprising a plurality of instructions for the patient to follow; receiving, by the device, a set of billing procedures associated with the plurality of instructions, the set of billing procedures comprising rules pertaining to billing codes, timing, constraints, or some combination thereof, generating, via execution of the Al engine by the device, based on the set of billing procedures, the billing sequence for at least a portion of the plurality of instructions, the billing sequence being tailored according to a certain parameter; transmitting over a network, by the device, the treatment plan and the billing sequence to a computing device associated with the patient; establishing, over the network, by the device, a telehealth session with the patient; and based at least on the transmitted treatment plan, distally controlling, by the device over the network, during the established telehealth session, the computing device, such that the distal control causes the computing device to perform operations, via the distal control of the device, in accordance with the treatment plan.  The prior art does not teach or fairly suggest a combination which results in the specific combination of elements described in the claim language, when combined with the other recited features.  This along with further limitations set forth by the claims render the application allowable over the prior art of record.

The most remarkable prior art of record is as follows:
Fernandez-Escamez:  U.S. Patent Application Publication U.S. 2018/0373844 A1
Stein:  U.S. Patent Application Publication U.S. 2017/0300654 A1
Stanczak:  U.S. Patent Application Publication U.S. 2017/0337334 A1
Tuyl:  U.S. Patent Application Publication U.S. 2018/0240552 A1
Moturu:  U.S. Patent Application Publication U.S. 2017/0004260 A1
McRaith:  U.S. Patent Application Publication U.S. 2017/0329917 A1
Pulitzer:  U.S. Patent Application Publication U.S. 2020/0152339 A1
Davenport et al.:  The Potential For Artificial Intelligences in Healthcare, 2019, Future Healthcare Journal 2019, Vol. 6, No. 2: Pages 94-98, https://www.ncbi.nlm.gov/pmc/articles/PMC661681/pdf/futurehealth-6-2-94.pdf
Ahmed et al., Artificial Intelligence With Multi-Functional Machine Learning Platform Development For Better Healthcare And Precision Medicine, 2020, Database (Oxford), 2020:baaa010. Doi:10.1093/database/baaa010  

  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JASON DUNHAM can be reached on 571.272.8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686